           CASE 0:21-cv-00999-JRT-BRT Doc. 4 Filed 04/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                               )
    SVEN SUNDGAARD,                            )                       CASE NO. 0:21-cv-00999
                                               )
                        Plaintiff,             )
                                               )
    v.                                         )     DEFENDANTS’ CORPORATE
                                               )      DISCLOSURE STATEMENT
    MULTIMEDIA HOLDINGS                        )
    CORPORATION, d/b/a KARE-TV and d/b/a       )
    KARE-11; TEGNA, Inc.,                      )
                                               )
                        Defendants.            )
                                               )

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Multimedia Holdings

Corporation d/b/a KARE-TV and d/b/a KARE-11 and TEGNA Inc.1 submit this Corporate

Disclosure Statement:

         Multimedia Holdings Corporation is a corporation organized under the laws of the

State of South Carolina. Multimedia Holdings Corporation is a licensee of KARE-TV, and

Multimedia Holdings Corporation does business as KARE-11. Multimedia Holdings

Corporation is owned by and a subsidiary of TEGNA Inc. TEGNA Inc. is a corporation

organized under the laws of the State of Delaware. TEGNA Inc. has no parent corporation

and BlackRock, Inc. owns 10% or more of TEGNA Inc.’s stock.




1
    TEGNA Inc. is incorrectly named in the caption as TEGNA, Inc.

US.132660040.01
           CASE 0:21-cv-00999-JRT-BRT Doc. 4 Filed 04/15/21 Page 2 of 2




DATED: April 15, 2021                 Respectfully submitted,

                                      Defendants MULTIMEDIA HOLDINGS
                                      CORPORATION, d/b/a KARE-TV and d/b/a
                                      KARE-11 and TEGNA Inc.

                                      By: /s/ Sean R. Somermeyer
                                         One of Its Attorneys

                                      Sean R. Somermeyer, MN Atty #391544
                                      Kristin Jones Pierre, MN Atty #0239045
                                      Faegre Drinker Biddle & Reath LLP
                                      2200 Wells Fargo Center
                                      90 South Seventh Street
                                      Minneapolis, Minnesota 55402
                                      Telephone: (612) 766-7000
                                      Facsimile: (612) 766-1600
                                      sean.somermeyer@faegredrinker.com
                                      kristin.pierre@fargredrinker.com
                                      Local Counsel for Defendants

                                      To Be Admitted pro hac vice
                                      Camille A. Olson
                                      Richard B. Lapp
                                      Christina Jaremus
                                      Seyfarth Shaw LLP
                                      233 South Wacker Drive, Suite 8000
                                      Chicago, Illinois 60606
                                      Telephone: (312) 460-5000
                                      Facsimile: (312) 460-7000
                                      colson@seyfarth.com
                                      rlapp@seyfarth.com
                                      cjaremus@seyfarth.com
                                      Attorneys for Defendants




                                         -2-
US.132660040.01
